DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 6/13/2022. The amendments
filed on 6/13/2022 have been entered. Accordingly, claims 1-19 remain pending.
	After review of the applicant’s remarks and amendments to claim 19, examiner agrees with the amendments and the objection to claim 19 has been withdrawn.
	After review of applicant’s remarks and amendments to the specification, examiner agrees with the amendments and the objections to the specification have
been withdrawn.
	After review of the amendment to claims 1 and 10, examiner agrees with the applicants remarks and the 35 USC § 101 rejection to claims 1 and 10 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a probe configured to transmit ultrasound signals to a first area of the object when the first area from which elasticity data is to be acquired is set in the B-mode ultrasound image". There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what the “first area” is referring to because the claim, as drafted, has multiple interpretations of “first area”. “A first area of the object” and “the first area from which elasticity data is to be acquired” may refer to the same “area”, or may refer to two distinct areas (e.g., “first area of the object” and first area from which elasticity data is to be acquired”). Similarly, claims 10 and 19 recite the limitation “transmitting ultrasound signals to a first area of the object when the first area from which elasticity data is to be acquired is set in the B-mode ultrasound image”, which lacks antecedent basis for the same reasons as applied to claim 1 above.
	In addition, claim 1 recites the limitation “control the display to display an elasticity image generated”. There is insufficient antecedent basis for this limitation in the claim. Based on the claim, as drafted, it is unclear what the “elasticity image” refers to. In an interpretation the “elasticity image” may point to “a first elasticity image” previously recited in the claim, or in another interpretation it may indicate a distinct “elasticity image” different than the “first elasticity image.” Similarly, claims 10 and 19 recite the limitation “displaying an elasticity image”, which lacks antecedent basis for the same reasons as applied to claim 1 above.
	Hence, claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) for failing to distinctly point out the subject matter regarded as the invention. For the purposes of examination, the broadest reasonable interpretation is applied to the “first area” and to the “elasticity image”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US2019/0254629 A1, 2019-08-22) (hereinafter “Li”) as provided by applicant, in view of Yang et al (US2018/0132831 A1, 2018-05-17) (hereinafter “Yang”).
	Regarding claim 1, Li teaches an ultrasound diagnosis apparatus (“An elastic ultrasonic measurement display system” [clm 81], fig. 1 and assoc par; system incorporates a diagnostic method using statistical analysis of elasticity measurements [0005]) comprising: 
	a display configured to display a B-mode ultrasound image of an object (“The ultrasound tissue images may be displayed on the display 8. The ultrasound tissue images of different modes may include B images, C images, D images, etc., or other types of two-dimensional ultrasound tissue images or three-dimensional ultrasound tissue images” [0029], figs. 1, 3, 7-9 and assoc par; B images (i.e. B-mode ultrasound image) are displayed on the display [0029] [see fig. 8 reproduced below]); 
	a probe configured to transmit ultrasound signals to a first area of the object when the first area from which elasticity data is to be acquired is set in the B-mode ultrasound image (“The probe 1 may be excited by the transmission pulse to transmit an ultrasound beam to a target tissue …, and receive ultrasound echoes carrying information of the detected object reflected from the target tissue” [0029], fig. 1 and assoc par; “Based on the obtained ultrasound tissue image, the image processing unit may identify the region of interest in the ultrasound tissue image, or obtain the region of interest based on the system default…The elastic statistical prompt chart 812 may include a multiple sets of graphic marks 814 which represent the statistical results of multiple elastic measurements continuously performing on the region of interest 813.” [0039], figs. 3, 7-9 and assoc par; the probe is used to transmit and receive ultrasound to generate a B image, and a region of interest (i.e. first area from which elasticity data is to be acquired is set) within the B image is identified to perform elasticity measurements [0039]);  
	a processor configured to acquire first elasticity data with respect to the first area of the object based on a shear wave displacement caused by the ultrasound signals (“The imaging wave transmitting control unit 13 and the push pulse transmitting control unit 12 may be integrated in one or more processors, and the imaging wave transmitting sequence and the push wave transmission sequence may be generated by the same processing unit in a time series or in accordance with a user input instruction.” [0032], fig. 1 and assoc par; “The mechanical vibration force may excite the target tissue to generate a shear wave therein” [0033]; push waves/pulses are the generation of shear waves to acquire elasticity measurements of a target tissue [0030]-[0033]); and 
	an image processor configured to generate a first image based on the first elasticity data (“The elasticity measurements and the elasticity statistical results may be sent to the display 8 and simultaneously displayed with the ultrasound tissue image.” [0030]; “the beam-forming unit 5, the signal processing unit 6, the image processing unit 71, the elasticity result calculation unit 72, … may be implemented in different processors” [0032], fig. 1 and assoc par; image processing unit is used to generate an image of the region of interest based on the received ultrasound echoes [0029]-[0033]), 
	wherein the processor is further configured to:
		acquire, based on the first elasticity data, first and second elasticity values respectively corresponding to first and second regions of interest included in the first area (“after processed by the signal processing unit 6, the ultrasound echo signals may be sent to the elasticity result calculation unit 72 where the shear wave parameters corresponding to the region of interest may be calculated to obtain the elasticity measurements corresponding to the region of interest.” [0030]; “when there are two or more regions of interest 702 a and 702 b, a corresponding number of elastic statistical prompt chart windows 705 may be set and used to display the elastic statistics prompt charts corresponding to the regions of interest 702 a and 702 b.” [0110], fig. 8 and assoc par; [see fig. 8 reproduced below]);
		control the display to display an elasticity value list including the acquired first and second elasticity values in a first region of the display (“when there are two or more regions of interest 702 a and 702 b, a corresponding number of elastic statistical prompt chart windows 705 may be set and used to display the elastic statistics prompt charts corresponding to the regions of interest 702 a and 702 b.” [0110]; “An independent area can be designated directly on the display interface of the display as the elastic statistical prompt chart window for displaying all or selected elastic statistical prompt charts corresponding to multiple regions of interest” [0111], figs. 7-8 and assoc pars; elastic statistical prompt charts (i.e. an elasticity value list) corresponding to the first and second elasticity values are displayed in a region separate from the b mode image [see fig. 8 reproduced below]);
	2	when the first elasticity value is selected, control the display to display the first image and the first region of interest corresponding to the first elasticity value in a second region of the display (“on the display interface of the display 8, an ultrasound tissue image 703 may be displayed in an ultrasound tissue image display area 704. The ultrasound tissue image display area 704 can be any area on the display interface. The anatomical tissue structure 701 is located on the ultrasound tissue image 703” [0109], figs. 7-9 and assoc par; “an independent area can be designated directly on the display interface of the display as the elastic statistical prompt chart window for displaying all or selected elastic statistical prompt charts corresponding to multiple regions of interest” [0110]; the elasticity statistical prompt charts are located in a different region of the display than the b mode image, elasticity prompt charts may be selected to display corresponding regions of interest [see fig. 8 reproduced below]); and

    PNG
    media_image1.png
    506
    488
    media_image1.png
    Greyscale

Select elasticity statistical prompt charts 705 corresponding to regions of interest 702a, 702b, are displayed in separate regions of the display (Li fig. 8)
		control the display to display an image generated based on the elasticity data acquired in real time as a live image (“The ultrasound tissue image may include real-time ultrasound tissue images acquired by the ultrasound imaging system, …, or a certain frame of ultrasound tissue image acquired by the ultrasound imaging system, etc.” [0038]; “on the display interface of the display 8, an ultrasound tissue image 703 may be displayed in an ultrasound tissue image display area 704. The ultrasound tissue image display area 704 can be any area on the display interface. The anatomical tissue structure 701 is located on the ultrasound tissue image 703” [0109], figs. 7-9 and assoc par; “the elastic results measured in real-time can be compared with the normal value or the average value” [0130]; b-mode images are displayed in real time and may have elasticity prompt chart overlain in the image),
	but Li fails to explicitly teach an elasticity image in a third region of the display.
	However, in the same field of endeavor, Yang teaches an ultrasound diagnosis apparatus ([clm 1]),
	further teaching an elasticity value list in a first region of a display, a B-mode image in a second region of the display, and an elasticity image in a third region of the display (“the display 140 of the ultrasound diagnosis apparatus 300 may display the elastography image 720 represented by a color bar 722 including colors that are distinguished according to elasticity values from the elastography image 720” [0129], figs. 7A-9 and assoc par; “According to another embodiment, the ultrasound diagnosis apparatus 300 may display the elastography image 720 as a moving live image.” [0136]; “the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140 and a B-mode image 840 in a second area thereof that is distinguished from the first area.” [0138], fig. 8 and assoc par; the live elastography image (i.e. elastic image), B-mode image and color bar corresponding to elasticity values (i.e. elasticity value list) are displayed in three distinct regions of the display [see fig. 8 reproduced below]).

    PNG
    media_image2.png
    815
    760
    media_image2.png
    Greyscale

The elasticity image 820, b-mode image and color bar (i.e. elasticity value list) displayed in three regions on the display (Yang fig. 8, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the apparatus taught from the embodiments disclosed by Li with the elastic images and display layout as taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Elastography or measurement technology based on shear waves can provide quantitative elastic indicators that assist a diagnosis; however, current shear wave elastography technology is susceptible to interference from factors that make repeatability and stability of the measurement relatively poor (e.g., patient breathing, heartbeat, vascular pulsation and probe movement, etc.) (Li [0003]-[0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]). Furthermore, the display layout may allow a user to determine and correlate between regions of interest in a B-mode and elastography image (Yang [0139]).
	Regarding claim 2, Li in view of Yang teach the ultrasound diagnosis apparatus of claim 1. Li further teaches the processor is further configured to execute one or more instructions to (“different processors or circuits to achieve different functions, or be integrated in one or more processors where software programming may be used to achieve the division of multiple functional units.” [0032]): 
	acquire second elasticity data with respect to a second area of the object (“generating a second shear wave inside the target tissue” [clm 74]); 
	generate a second image based on the second elasticity data (“The image processing unit may obtain the adjustment instruction to update the region of interest displayed on the display.” [0046]; “the elasticity result calculation unit may acquire the change instruction and update the graphic mark displayed on the display. The updated content may include the attribute of the graphic marks or coordinate system of the elastic statistical prompt chart on which the graphic marks are located, etc.” [0073]; the image is updated to reflect the second elasticity data corresponding to the updated graphic marks);
	acquire, based on the second elasticity data, third and fourth elasticity values respectively corresponding to third and fourth regions of interest included in the second area (“chart windows 705 may be set and used to display the elastic statistics prompt charts corresponding to the regions of interest 702 a and 702 b” [0110], figs. 8, 13 and assoc par; the “graphic marks” (i.e. “elastic statistics”) indicated in the two different “prompt chart 705” have been interpreted as elasticity values correlated with the first and second areas); 
	control the display to display the acquired third and fourth elasticity values (“graphic marks” in “prompt charts 705”, fig. 8 and assoc par; [see fig. 8 reproduced below]); and 
	when the third elasticity value is selected, control the display to display the second image and the third region of interest corresponding to the third elasticity value (“the user can input an adjustment instruction about the number, orientation, and size of the region of interest through the operation control unit 9. The image processing unit may obtain the adjustment instruction to update the region of interest displayed on the display.” [0046]; [see fig. 8 reproduced below]),

    PNG
    media_image3.png
    762
    745
    media_image3.png
    Greyscale

The sample display showcasing multiple groups of elasticity values corresponding to distinct areas of interest (Li fig. 8, annotated)
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image based on elasticity data (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
	Regarding claim 3, Li in view of Yang teach the ultrasound diagnosis apparatus of claim 2. Li further teaches the processor is further configured to execute the one or more instructions ([see claim 2 rejection]) to: 
	control the display to display, in the first region of the display, a list including first through fourth items respectively corresponding to the first through fourth elasticity values (“graphic marks” in “prompt charts 705”, fig. 8 and assoc par); and 
	when the first item is selected from the list, control the display to display the first image having the first region of interest shown therein in the second region of the display (“the region of interest may be determined based on a selection instruction inputted in the obtained ultrasound tissue image by the user using the operation control unit” [0041]; “the user can input an adjustment instruction about … the region of interest through the operation control unit 9. The image processing unit may obtain the adjustment instruction to update the region of interest displayed on the display.” [0046]),
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image based on elasticity data (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
3	Regarding claim 4, Li in view of Yang teach the ultrasound diagnosis apparatus of claim 3. Li further teaches the processor is further configured to execute the one or more instructions to: 
	determine the first and second elasticity values acquired based on the first elasticity data as a first group (“a first group of echo information… to obtain a first group of elastic measurement results” [clm 73]);
	determine the third and fourth elasticity values acquired based on the second elasticity data as a second group (“second group of echo information to obtain a second group of elastic measurement results” [clm 74]); and 
	control the display to display the corresponding elasticity values for each of the first and second groups (“displaying the first group of graphic marks in an elastic statistical prompt chart window” [clm 73]; “displaying the second group of graphic marks in the elastic statistical prompt chart window” [clm 74], fig. 8 and assoc par).  
	Regarding claim 5, Li in view of Yang teach the ultrasound diagnosis apparatus of claim 4. Li further teaches the processor is further configured to execute the one or more instructions to, 
	when the first group is selected, control the display to display an image corresponding to the first group to be distinguished from an image corresponding to the second group (“the number of the region of interest may be determined by user selection or by system defaults. When there are multiple regions of interest, the user can simultaneously acquire the tissue elasticity parameters of the multiple regions of interest and observe them comparatively” [0045]; “when the real-time position of the cursor is at or near the region of interest 702 b, a floating window type elastic statistical prompt chart window 705 may be displayed, and the elastic statistic prompt chart corresponding to the region of interest 702 b may be displayed in such elastic statistical prompt chart window 705” [0110], fig. 9 and assoc par; [see fig. 9 reproduced below]),

    PNG
    media_image4.png
    405
    744
    media_image4.png
    Greyscale

Cursor selecting group “702b” and distinguishing it from group represented by “702a” (Li fig. 9)
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]). Furthermore, the display layout may allow a user to determine and correlate between regions of interest in a B-mode and elastography image (Yang [0139]).
	Regarding claim 7, Li in view of Yang teach the ultrasound diagnosis apparatus of claim 3. Li further teaches the list includes a fifth item corresponding to a fifth elasticity value (“graphic mark 716” indicated by dashed line, figs. 8-9 and assoc par; [see fig. 8 reproduced below]), and wherein the processor is further configured to execute the one or more instructions to, 
	4when the fifth item is selected from the list and an image corresponding to the fifth elasticity value is not stored, control the display to display a message indicating that there is no corresponding image (“graphic mark 716 … to be obtained next time will be displayed at corresponding location corresponding to the corresponding time variable value” fig. 8-9 and assoc par; examiner interprets the dashed “graphic mark” as an indication message that there is no data stored corresponding to the dashed mark [0109] [see fig. 8 reproduced below]),

    PNG
    media_image5.png
    351
    499
    media_image5.png
    Greyscale

(Li fig. 8, annotated)
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
	Regarding claim 8, Li in view of Yang teach the ultrasound diagnosis apparatus of claim 7. Li further teaches the processor is configured to execute the one or more instructions to 
	control the display to display, in the list, an item for which a corresponding image is stored to be distinguished from an item for which a corresponding image is not stored (reference figures “715” and “716” figs. 7-9 and assoc par.; the stored values indicated by “graphical marks 715” are distinguished from the empty value “graphical mark 716” by color [see fig. 7 reproduced below]),

    PNG
    media_image6.png
    430
    743
    media_image6.png
    Greyscale

The graphical marks that are filled in contain values (“715”), and are distinguished from the empty value represented by the dashed line graphical mark (“716”) (Li fig. 7, modified)
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
	Regarding claim 9, Li in view of Yang teach the ultrasound diagnosis apparatus of claim 1. Li further teaches a user input interface configured to receive a user input for selecting the first elasticity value (“The region of interest may be obtained … based on user input inputted through the operation control unit” [0040]-[0046], fig. 1 and assoc par).  
	Regarding claim 10, Li teaches an operating method of an ultrasound diagnosis apparatus (“An elastic ultrasonic measurement display method” [clm 58], [clm 73]), comprising:
	displaying a B-mode ultrasound image of an object (“The ultrasound tissue images may be displayed on the display 8. The ultrasound tissue images of different modes may include B images, C images, D images, etc., or other types of two-dimensional ultrasound tissue images or three-dimensional ultrasound tissue images” [0029], figs. 1, 3, 7-9 and assoc par); 
	transmitting ultrasound signals to a first area of the object when the first area from which elasticity data is to be acquired is set in the B-mode ultrasound image (“The probe 1 may be excited by the transmission pulse to transmit an ultrasound beam to a target tissue …, and receive ultrasound echoes carrying information of the detected object reflected from the target tissue” [0029], fig. 1 and assoc par; “Based on the obtained ultrasound tissue image, the image processing unit may identify the region of interest in the ultrasound tissue image, or obtain the region of interest based on the system default…The elastic statistical prompt chart 812 may include a multiple sets of graphic marks 814 which represent the statistical results of multiple elastic measurements continuously performing on the region of interest 813.” [0039], figs. 3, 7-9 and assoc par; [see claim 1 rejection]); 
	acquiring first elasticity data with respect to the first area of the object based on a shear wave displacement caused by the ultrasound signals (“The imaging wave transmitting control unit 13 and the push pulse transmitting control unit 12 may be integrated in one or more processors, and the imaging wave transmitting sequence and the push wave transmission sequence may be generated by the same processing unit in a time series or in accordance with a user input instruction.” [0032], fig. 1 and assoc par; “The mechanical vibration force may excite the target tissue to generate a shear wave therein” [0033]; [see claim 1 rejection]); 
	generating a first image based on the first elasticity data (“The elasticity measurements and the elasticity statistical results may be sent to the display 8 and simultaneously displayed with the ultrasound tissue image.” [0030]); 
	5acquiring, based on the first elasticity data, first and second elasticity values respectively corresponding to first and second regions of interest included in the first area (“after processed by the signal processing unit 6, the ultrasound echo signals may be sent to the elasticity result calculation unit 72 where the shear wave parameters corresponding to the region of interest may be calculated to obtain the elasticity measurements corresponding to the region of interest.” [0030]; “when there are two or more regions of interest 702 a and 702 b, a corresponding number of elastic statistical prompt chart windows 705 may be set and used to display the elastic statistics prompt charts corresponding to the regions of interest 702 a and 702 b.” [0110], fig. 8 and assoc par); 
	displaying an elasticity value list including the acquired first and second elasticitiy values in a first region of a display (“when there are two or more regions of interest 702 a and 702 b, a corresponding number of elastic statistical prompt chart windows 705 may be set and used to display the elastic statistics prompt charts corresponding to the regions of interest 702 a and 702 b.” [0110]; “An independent area can be designated directly on the display interface of the display as the elastic statistical prompt chart window for displaying all or selected elastic statistical prompt charts corresponding to multiple regions of interest” [0111], figs. 7-8 and assoc pars);
	displaying, when the first elasticity value is selected, the first image and the first region of interest corresponding to the first elasticity value in a second region of the display (“on the display interface of the display 8, an ultrasound tissue image 703 may be displayed in an ultrasound tissue image display area 704. The ultrasound tissue image display area 704 can be any area on the display interface. The anatomical tissue structure 701 is located on the ultrasound tissue image 703” [0109], figs. 7-9 and assoc par; “an independent area can be designated directly on the display interface of the display as the elastic statistical prompt chart window for displaying all or selected elastic statistical prompt charts corresponding to multiple regions of interest” [0110]; [see claim 1 rejection]); and 
	displaying an image generated based on the elasticity data acquired in real time as a live image in a third region of the display (“The ultrasound tissue image may include real-time ultrasound tissue images acquired by the ultrasound imaging system, …, or a certain frame of ultrasound tissue image acquired by the ultrasound imaging system, etc.” [0038]; “on the display interface of the display 8, an ultrasound tissue image 703 may be displayed in an ultrasound tissue image display area 704. The ultrasound tissue image display area 704 can be any area on the display interface. The anatomical tissue structure 701 is located on the ultrasound tissue image 703” [0109], figs. 7-9 and assoc par; “the elastic results measured in real-time can be compared with the normal value or the average value” [0130]),
	but Li fails to explicitly teach an elasticity image in a third region of the display.
	However, in the same field of endeavor, Yang teaches an operating method of an ultrasound diagnosis apparatus (“A method of controlling an ultrasound diagnosis apparatus” [clm 10]),
	further teaching an elasticity value list in a first region of a display, a B-mode image in a second region of the display, and an elasticity image in a third region of the display (“the display 140 of the ultrasound diagnosis apparatus 300 may display the elastography image 720 represented by a color bar 722 including colors that are distinguished according to elasticity values from the elastography image 720” [0129], figs. 7A-9 and assoc par; “According to another embodiment, the ultrasound diagnosis apparatus 300 may display the elastography image 720 as a moving live image.” [0136]; “the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140 and a B-mode image 840 in a second area thereof that is distinguished from the first area.” [0138], fig. 8 and assoc par; [see claim 1 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method taught from the embodiments disclosed by Li with the elastic images and display layout as taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Elastography or measurement technology based on shear waves can provide quantitative elastic indicators that assist a diagnosis; however, current shear wave elastography technology is susceptible to interference from factors that make repeatability and stability of the measurement relatively poor (e.g., patient breathing, heartbeat, vascular pulsation and probe movement, etc.) (Li [0003]-[0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]). Furthermore, the display layout may allow a user to determine and correlate between regions of interest in a B-mode and elastography image (Yang [0139]).
	Regarding claim 11, Li in view of Yang teach the operating method of claim 10. Li further teaches acquiring second elasticity data with respect to a second area of the object (“generating a second shear wave inside the target tissue” [clm 74]); 
	generating a second 0 image based on the second elasticity data (“The image processing unit may obtain the adjustment instruction to update the region of interest displayed on the display.” [0046]; “the elasticity result calculation unit may acquire the change instruction and update the graphic mark displayed on the display. The updated content may include the attribute of the graphic marks or coordinate system of the elastic statistical prompt chart on which the graphic marks are located, etc.” [0073]; [see claim 2 rejection]); 
	acquiring, based on the second elasticity data, third and fourth elasticity values respectively corresponding to third and fourth regions of interest included in the second area (“chart windows 705 may be set and used to display the elastic statistics prompt charts corresponding to the regions of interest 702 a and 702 b” [0110], figs. 8, 13 and assoc par; [see claim 2 rejection]); 
	displaying the acquired third and fourth elasticity values (“graphic marks” in “prompt charts 705”, fig. 8 and assoc par); and 
	displaying, when the third elasticity value is selected, the second image and the third region of interest corresponding to the third elasticity value (“the user can input an adjustment instruction about the number, orientation, and size of the region of interest through the operation control unit 9. The image processing unit may obtain the adjustment instruction to update the region of interest displayed on the display.” [0046]; [see claim 2 rejection]),  
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image based on elasticity data (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
	Regarding claim 12, Li in view of Yang teach the operating method of claim 11. Li further teaches the displaying of the acquired first and second elasticity values and the displaying of the acquired third and fourth elasticity values comprise displaying, in the first region of the display, a list including first through fourth items respectively corresponding to the first through fourth elasticity values (“graphic marks” in “prompt charts 705”, fig. 8 and assoc par.), and6Appln. No.: 16/986,681 the displaying of the first image and the first region of interest corresponding to the first elasticity value when the first elasticity value ([see claim 10 rejection]) is selected comprises,  
	when the first item is selected from the list (“When the cursor F1 is moved to the corresponding region of interest (e.g., 702C1)” [0116], figs. 13-14 and assoc par), displaying the first image having the first region of interest shown therein in the second region of the display (“the region of interest may be determined based on a selection instruction inputted in the obtained ultrasound tissue image by the user using the operation control unit” [0041]; “the user can input an adjustment instruction about … the region of interest through the operation control unit 9. The image processing unit may obtain the adjustment instruction to update the region of interest displayed on the display.” [0046]),
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image based on elasticity data (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
	Regarding claim 13, Li in view of Yang teach the operating method of claim 12. Li further teaches determining the first and second elasticity values acquired based on the first elasticity data as a first group and determining the third and fourth elasticity values acquired based on the second elasticity data as a second group (“a first group of echo information… to obtain a first group of elastic measurement results” [clm 73]; “second group of echo information to obtain a second group of elastic measurement results” [clm 74]), 
	wherein the displaying of the acquired first and second elasticity values and the displaying of the acquired third and fourth elasticity values comprise displaying the corresponding elasticity values for each of the first and second groups (“displaying the first group of graphic marks in an elastic statistical prompt chart window” [clm 73]; “displaying the second group of graphic marks in the elastic statistical prompt chart window” [clm 74], fig. 8 and assoc par).  
	Regarding claim 14, Li in view of Yang teach the operating method of claim 13. Li further teaches when the first group is selected, displaying an image corresponding to the first group to be distinguished from an image corresponding to the second group (“the number of the region of interest may be determined by user selection or by system defaults. When there are multiple regions of interest, the user can simultaneously acquire the tissue elasticity parameters of the multiple regions of interest and observe them comparatively” [0045]; “when the real-time position of the cursor is at or near the region of interest 702 b, a floating window type elastic statistical prompt chart window 705 may be displayed, and the elastic statistic prompt chart corresponding to the region of interest 702 b may be displayed in such elastic statistical prompt chart window 705” [0110], fig. 9 and assoc par; [see claim 5 rejection]),
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]). Furthermore, the display layout may allow a user to determine and correlate between regions of interest in a B-mode and elastography image (Yang [0139]).
	Regarding claim 16, Li in view of Yang teach the operating method of claim 12. Li further teaches the list includes a fifth item corresponding to a fifth elasticity value (“graphic mark 716” indicated by dashed line, figs. 8-9 and assoc par), and 
	the operating method further comprising, when the fifth item is selected from the list and an image corresponding to the fifth elasticity value is not stored, displaying a message indicating that there is no corresponding image (“graphic mark 716 … to be obtained next time will be displayed at corresponding location corresponding to the corresponding time variable value” fig. 8-9 and assoc par; [see claim 7 rejection]),
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
	Regarding claim 17, Li in view of Yang teach the operating method of claim 16. 
Li further teaches displaying, in the list, an item for which a corresponding image is stored to be distinguished from an item for which a corresponding image is not stored (reference figures “715” and “716” figs. 7-9 and assoc par; the stored values indicated by “graphical marks 715” are distinguished from the empty value “graphical mark 716” by color [see claim 8 rejection]),
	but Li fails to explicitly teach the elasticity image.
	However, in the same field of endeavor, Yang teaches generating an elasticity image (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
	Regarding claim 18, Li in view of Yang teach the operating method of claim 10. Li further teaches receiving a user input for selecting the first elasticity value (“The region of interest may be obtained … based on user input inputted through the operation control unit” [0040]-[0046], fig. 1 and assoc par).
	Regarding claim 19, Li teaches a non-transitory computer-readable recording medium having recorded thereon a program for performing an operating method of an ultrasound diagnosis apparatus (“implementing the methods in the embodiments above can be implemented by a computer program instructing related hardware. The program can be stored in a computer readable storage medium” [0132]), the operating method ([see claim 10 rejection]), comprising: 
	displaying a B-mode ultrasound image of an object (“The ultrasound tissue images may be displayed on the display 8. The ultrasound tissue images of different modes may include B images, C images, D images, etc., or other types of two-dimensional ultrasound tissue images or three-dimensional ultrasound tissue images” [0029], figs. 1, 3, 7-9 and assoc par), 
	transmitting ultrasound signals to a first area of the object when the first area from which elasticity data is to be acquired is set in the B-mode ultrasound image (“The probe 1 may be excited by the transmission pulse to transmit an ultrasound beam to a target tissue …, and receive ultrasound echoes carrying information of the detected object reflected from the target tissue” [0029], fig. 1 and assoc par; “Based on the obtained ultrasound tissue image, the image processing unit may identify the region of interest in the ultrasound tissue image, or obtain the region of interest based on the system default…The elastic statistical prompt chart 812 may include a multiple sets of graphic marks 814 which represent the statistical results of multiple elastic measurements continuously performing on the region of interest 813.” [0039], figs. 3, 7-9 and assoc par; [see claim 10 rejection]);8Appln. No.: 16/986,681 
	acquiring first elasticity data with respect to the first area of the object based on a shear wave displacement caused by the ultrasound signals (“The imaging wave transmitting control unit 13 and the push pulse transmitting control unit 12 may be integrated in one or more processors, and the imaging wave transmitting sequence and the push wave transmission sequence may be generated by the same processing unit in a time series or in accordance with a user input instruction.” [0032], fig. 1 and assoc par; “The mechanical vibration force may excite the target tissue to generate a shear wave therein” [0033]; [see claim 10 rejection]); 
	generating a first elasticity image based on the first elasticity data (“The elasticity measurements and the elasticity statistical results may be sent to the display 8 and simultaneously displayed with the ultrasound tissue image.” [0030]); 
	acquiring, based on the first elasticity data, first and second elasticity values respectively corresponding to first and second regions of interest included in the first area (“after processed by the signal processing unit 6, the ultrasound echo signals may be sent to the elasticity result calculation unit 72 where the shear wave parameters corresponding to the region of interest may be calculated to obtain the elasticity measurements corresponding to the region of interest.” [0030]; “when there are two or more regions of interest 702 a and 702 b, a corresponding number of elastic statistical prompt chart windows 705 may be set and used to display the elastic statistics prompt charts corresponding to the regions of interest 702 a and 702 b.” [0110], fig. 8 and assoc par); 
	displaying an elasticity value list including the acquired first and second elasticity values in a first region of a display (“when there are two or more regions of interest 702 a and 702 b, a corresponding number of elastic statistical prompt chart windows 705 may be set and used to display the elastic statistics prompt charts corresponding to the regions of interest 702 a and 702 b.” [0110]; “An independent area can be designated directly on the display interface of the display as the elastic statistical prompt chart window for displaying all or selected elastic statistical prompt charts corresponding to multiple regions of interest” [0111], figs. 7-8 and assoc pars); 
	displaying, when the first elasticity value is selected, the first image and the first region of interest corresponding to the first elasticity value in a second region of the display (“on the display interface of the display 8, an ultrasound tissue image 703 may be displayed in an ultrasound tissue image display area 704. The ultrasound tissue image display area 704 can be any area on the display interface. The anatomical tissue structure 701 is located on the ultrasound tissue image 703” [0109], figs. 7-9 and assoc par; “an independent area can be designated directly on the display interface of the display as the elastic statistical prompt chart window for displaying all or selected elastic statistical prompt charts corresponding to multiple regions of interest” [0110]; [see claim 10 rejection]); and 
	displaying an image generated based on the elasticity data acquired in real time as a live image in a third region of the display (“The ultrasound tissue image may include real-time ultrasound tissue images acquired by the ultrasound imaging system, …, or a certain frame of ultrasound tissue image acquired by the ultrasound imaging system, etc.” [0038]; “on the display interface of the display 8, an ultrasound tissue image 703 may be displayed in an ultrasound tissue image display area 704. The ultrasound tissue image display area 704 can be any area on the display interface. The anatomical tissue structure 701 is located on the ultrasound tissue image 703” [0109], figs. 7-9 and assoc par; “the elastic results measured in real-time can be compared with the normal value or the average value” [0130]),
	but Li fails to explicitly teach an elasticity image in a third region of the display.
	However, in the same field of endeavor, Yang teaches a non-transitory computer-readable recording medium having recorded thereon a program for executing a method of operating of an ultrasound diagnosis apparatus ([clm 19]; [see claim 10 rejection]),
	further teaching an elasticity value list in a first region of a display, a B-mode image in a second region of the display, and an elasticity image in a third region of the display (“the display 140 of the ultrasound diagnosis apparatus 300 may display the elastography image 720 represented by a color bar 722 including colors that are distinguished according to elasticity values from the elastography image 720” [0129], figs. 7A-9 and assoc par; “According to another embodiment, the ultrasound diagnosis apparatus 300 may display the elastography image 720 as a moving live image.” [0136]; “the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140 and a B-mode image 840 in a second area thereof that is distinguished from the first area.” [0138], fig. 8 and assoc par; [see claim 10 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the non-transitory computer-readable recording medium taught from the embodiments disclosed by Li with the elastic images and display layout as taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Elastography or measurement technology based on shear waves can provide quantitative elastic indicators that assist a diagnosis; however, current shear wave elastography technology is susceptible to interference from factors that make repeatability and stability of the measurement relatively poor (e.g., patient breathing, heartbeat, vascular pulsation and probe movement, etc.) (Li [0003]-[0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]). Furthermore, the display layout may allow a user to determine and correlate between regions of interest in a B-mode and elastography image (Yang [0139]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang as applied to claim 5 above, and further in view of Miyachi et al (US2019/0209121 A1, 2019-07-11) (hereinafter “Miyachi”).
	Regarding claim 6, Li in view of Yang teach the ultrasound diagnosis apparatus of claim 5. Li further teaches the processor is configured to execute the one or more instructions to: 
	control the display to display images corresponding to the first group and images corresponding to the second group (“displaying the first group of graphic marks in an elastic statistical prompt chart window” [clm 73]; “displaying the second group of graphic marks in the elastic statistical prompt chart window” [clm 74], fig. 8 and assoc par); and 
	when the first group is selected, control the display to highlight and display the images corresponding to the first group (“the number of the region of interest may be determined by user selection or by system defaults. When there are multiple regions of interest, the user can simultaneously acquire the tissue elasticity parameters of the multiple regions of interest and observe them comparatively” [0045]; “when the real-time position of the cursor is at or near the region of interest 702 b, a floating window type elastic statistical prompt chart window 705 may be displayed, and the elastic statistic prompt chart corresponding to the region of interest 702 b may be displayed in such elastic statistical prompt chart window 705” [0110], fig. 9 and assoc par; [see claim 4, 5 rejections above]),
	but Li fails to explicitly teach the elasticity image and the use of thumbnail lists.
	However, in the same field of endeavor, Yang teaches generating an elasticity image (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
	Regarding the remaining elements of claim 6, in the same field of endeavor, Miyachi teaches an ultrasound diagnostic system ([clm 1]), further teaching displaying a thumbnail list (“make the display unit display the past image as a thumbnail” [clm 1]); and
	when the first group is selected, control the display to highlight and display the elasticity images corresponding to the first group in the thumbnail list (“the workstation control unit 31 makes the display unit 33 display the retrieved past images as the thumbnail images T11 to T13” [0097], figs. 7, 12 and assoc par; [see fig. 7 reproduced below])

    PNG
    media_image7.png
    784
    954
    media_image7.png
    Greyscale

(Miyachi fig. 7, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus of the modified combination of references as outlined above with thumbnail lists as taught by Miyachi. Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]). The modifications to the system reduce the substantial time and effort taken to retrieve past test results from a database, and help a user quickly render a diagnosis (Miyachi [0005]). Furthermore, the display layout may allow a user to determine and correlate between regions of interest in a B-mode and elastography image (Yang [0139]).
	Regarding claim 15, Li in view of Yang teach the operating method of claim 14, further comprising, displaying images corresponding to the first group and images corresponding to the second group (“displaying the first group of graphic marks in an elastic statistical prompt chart window” [clm 73]; “displaying the second group of graphic marks in the elastic statistical prompt chart window” [clm 74], fig. 8 and assoc par), 
	wherein the displaying of the image corresponding to the first group to be distinguished from the image corresponding to the second group comprises, 7when the first group is selected, highlighting and displaying the images corresponding to the first group (“the number of the region of interest may be determined by user selection or by system defaults. When there are multiple regions of interest, the user can simultaneously acquire the tissue elasticity parameters of the multiple regions of interest and observe them comparatively” [0045]; “when the real-time position of the cursor is at or near the region of interest 702 b, a floating window type elastic statistical prompt chart window 705 may be displayed, and the elastic statistic prompt chart corresponding to the region of interest 702 b may be displayed in such elastic statistical prompt chart window 705” [0110], fig. 9 and assoc par; [see claim 4, 5 rejections above]),   
	but Li fails to explicitly teach the elasticity image and the use of thumbnail lists.
	However, in the same field of endeavor, Yang teaches generating an elasticity image (“the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140” [0138], figs. 7A-8 and assoc par).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the elasticity image taught by Yang. Ultrasound diagnostic devices are widely used together with other types of imaging diagnosis devices because they are highly stabile, can display images in real time, and are safer than X-ray modalities due to no radiation exposure (Yang [0004]). Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]).
	Regarding the remaining elements of claim 15, in the same field of endeavor, Miyachi teaches an ultrasound diagnostic control method ([clm 19]), further teaching displaying a thumbnail list (“automatically creating a test report on the basis of the current image and at least one past image selected by the user from the past image displayed as the thumbnail on the display unit” [clm 19]), 
	wherein the displaying of the elasticity image corresponding to the first group to be distinguished from the elasticity image corresponding to the second group comprises, 7when the first group is selected, highlighting and displaying the elasticity images corresponding to the first group in the thumbnail list (“the workstation control unit 31 makes the display unit 33 display the retrieved past images as the thumbnail images T11 to T13” [0097], figs. 7, 12 and assoc par; [see claim 6 rejection]).  

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above with thumbnail lists as taught by Miyachi. Modifying the display as claimed may result in a more intuitive and informative representation of the elastic measurement results (Li [0005]). The modifications to the system reduce the substantial time and effort taken to retrieve past test results from a database, and help a user quickly render a diagnosis (Miyachi [0005]). Furthermore, the display layout may allow a user to determine and correlate between regions of interest in a B-mode and elastography image (Yang [0139]).

Response to Arguments
Applicant’s arguments, see p.10-24, filed 6/13/2022, with respect to the rejections of claims 1-5, 7-14, 16-19 under 35 USC §103 have been fully considered but are not wholly persuasive. The 35 USC §103 rejection of the initial claim set has been withdrawn in light of the amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
	Regarding the claim rejections under 35 USC §103, applicant argued the following:
First Claim Rejections under 35 USC §103 
	The Office Action rejected claims 1-5, 7-14, 16-19 under 35 U.S.C. § 103 as being unpatentable over Meral in view of Li. Office Action pp. 5-24. Applicant respectfully traverses the rejection for at least the reason that the combination of Meral and Li does not disclose or teach (i) a "processor... configured to... control the display to display an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and control the display to display an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claim 1, and (ii) "displaying an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, displaying the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and displaying an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claims 10 and 19.
	Meral discloses ultrasound diagnostic device that creates test images of an intima-media thickness of a blood vessel (Meral Abstract). As seen in Figs. 8A-C below, the device of Meral is described as being able to (i) generate shear wave displacement by transmitting a shear wave to a target tissue, (ii) generate elasticity data based thereon, i.e., a qualitative tissue elasticity map (see Fig. 8A) and a quantitative tissue elasticity map (see Fig. 8B), (iii) generate an elasticity image (see Fig. 8C) based thereon, and (iv) display an elasticity value corresponding to each region on the quantitative tissue elasticity map. 

	Meral is silent to (i) displaying an elasticity image generated based on elasticity data acquired in real time as a live image, (ii) displaying an elasticity image in which a region of interest is set, and (iii) displaying a list including a a plurality of elasticity values, an elasticity image corresponding to a selected elasticity value, and a live image generated based on elasticity data acquired in real time in different regions (i.e., first to third regions) of a display. 
	Since Meral is silent to displaying an elasticity image generated based on elasticity data acquired in real time as a live image, displaying an elasticity image in which a region of interest is set, and displaying a list including a plurality of elasticity values an elasticity image corresponding to a selected elasticity value, and a live image generated based on elasticity data acquired in real time in different regions of a display, there is no disclosure or teaching in Meral of, (i) a "processor... configured to... control the display to display an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and control the display to display an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claim 1, and (ii) "displaying an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, displaying the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and displaying an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claims 10 and 19.
	Li fails to cure the deficiencies of Meral. Li discloses ultrasound elastography using shear waves and a measurement display method and system thereof (Li paragraph 0001). In Li as seen below in Fig. 7, an elasticity value 705 corresponding to a region of interest 702 within a target tissue of an ultrasound tissue image is displayed separately from the ultrasound tissue image.
	Like Meral, Li is silent to (i) displaying an elasticity image generated based on elasticity data acquired in real time as a live image, (ii) displaying an elasticity image in which a region of interest is set, and (iii) displaying a list including a plurality of elasticity values, an elasticity image corresponding to a selected elasticity value, and a live image generated based on elasticity data acquired in real time in different regions (i.e., first to third regions) of a display. 
	Since Meral and Li are silent to displaying an elasticity image generated based on elasticity data acquired in real time as a live image, displaying an elasticity image in which a region of interest is set, and displaying a list including a plurality of elasticity values, an elasticity image corresponding to a selected elasticity value, and a live image generated based on elasticity data acquired in real time in different regions of a display, the combination of Meral and Li does not disclose or teach (i) a "processor... configured to... control the display to display an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and control the display to display an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claim 1, and (ii) "displaying an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, displaying the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and displaying an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claims 10 and 19. 
	Therefore, for at least the above-described reasons, the rejection of claims 1, 10 and 19 under 35 U.S.C. § 103 should be withdrawn and the independent claims 1, 10 and 19 allowed. 
	Claims 2-5 and 7-9, which depend from allowable independent claim 1, are similarly allowable at least due to their dependence from allowable independent claim 1. Claims 11-14 and 16-18, which depend from allowable independent claim 10, are similarly allowable at least due to their dependence from allowable independent claim 10. 

	As stated above, the 35 USC §103 rejection of the initial claim set has been withdrawn in light of the amendments, and new grounds of rejection have been made that do not rely on the teachings of Meral. Hence, Applicant’s arguments with regards to Meral are not considered. 
	Examiner respectfully disagrees with Applicant regarding the teachings of Li. Li does teach the majority of the claim elements in claim 1 (and similarly claims 10 and 19), failing to explicitly teach an elasticity image ([see claim 1, 10, 19 rejections above]). Specifically, Li teaches the processor configured to control the display to display an elasticity value list including the acquired first and second elasticity values in a first region of the display (Li figs. 7-9 and assoc par); selecting an elasticity value corresponding to a region of interest and displaying an image based on the selection (“an independent area can be designated directly on the display interface of the display as the elastic statistical prompt chart window for displaying all or selected elastic statistical prompt charts corresponding to multiple regions of interest.” [0110], fig. 8 and assoc par; [see claim 1, 10, 19 rejections]). Furthermore, Li teaches elasticity data may be acquired in real-time (“the elastic results measured in real-time can be compared with the normal value or the average value” [0130]) and reflected in a live ultrasound image (“The ultrasound tissue image may include real-time ultrasound tissue images acquired by the ultrasound imaging system” [0038]). As stated above, Li fails to explicitly teach an elasticity image, however, Yang does teach an elasticity value list in a first region of a display, a B-mode image in a second region of the display, and an elasticity image in a third region of the display (“the display 140 of the ultrasound diagnosis apparatus 300 may display the elastography image 720 represented by a color bar 722 including colors that are distinguished according to elasticity values from the elastography image 720” [0129], figs. 7A-9 and assoc par; “According to another embodiment, the ultrasound diagnosis apparatus 300 may display the elastography image 720 as a moving live image.” [0136]; “the ultrasound diagnosis apparatus 300 may display a B-mode image 810 and an elastography image 820 overlapping each other in a first area of the display 140 and a B-mode image 840 in a second area thereof that is distinguished from the first area.” [0138], fig. 8 and assoc par; [see fig. 8 reproduced below]). 

    PNG
    media_image2.png
    815
    760
    media_image2.png
    Greyscale

The elasticity image 820, b-mode image and color bar (i.e. elasticity value list) displayed in three regions on the display (Yang fig. 8, annotated)
	Regarding the second claim rejections under 35 U.S.C. 103, the applicant argued the following:
Second Claim Rejections under 35 USC §103 
	The Office Action rejected claims 6 and 15 under 35 U.S.C. § 103 as being unpatentable over Meral in view of Li and in further view of Miyachi. Office Action pp. 24-27. Applicant respectfully traverses the rejection for at least the reason that the combination of Meral, Li and Miyachi does not disclose or teach (i) a "processor... configured to... control the display to display an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and control the display to display an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claim 1 (from which claim 6 depends), and (ii) "displaying an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, displaying the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and displaying an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claim 10 (from which claim 15 depends). 
	As described above, the combination of Meral and Li does not disclose or teach (i) a "processor... configured to... control the display to display an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and control the display to display an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claim 1 (from which claim 6 depends), and (ii) "displaying an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, displaying the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and displaying an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claim 10 (from which claim 15 depends).
	Miyachi fails to cure the deficiencies of Meral and Li. Miyachi discloses an ultrasound diagnostic device that creates test images of an intima-media thickness of a blood vessel (Miyachi Abstract). As seen in Figs. 7 below, the device of Miyachi is described such that when a date (D11 to D14) on which an ultrasound image is created is selected, a thumbnail list (T11 to T13) including ultrasound images on the date is displayed, and when any one of the ultrasound images is selected, the corresponding ultrasound image is highlighted. 
	Like Meral and Li, Miyachi is silent to (i) displaying an elasticity image generated based on elasticity data acquired in real time as a live image, (ii) displaying an elasticity image in which a region of interest is set, and (iii) displaying a list including a plurality of elasticity values, an elasticity image corresponding to a selected elasticity value, and a live image generated based on elasticity data acquired in real time in different regions (i.e., first to third regions) of a display. 
	Since Meral, Li and Miyachi are silent to displaying an elasticity image generated based on elasticity data acquired in real time as a live image, displaying an elasticity image in which a region of interest is set, and displaying a list including a plurality of elasticity values, an elasticity image corresponding to a selected elasticity value, and a live image generated based on elasticity data acquired in real time in different regions of a display, the combination of Meral, Li and Miyachi does not disclose or teach (i) a "processor... configured to... control the display to display an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, control the display to display the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and control the display to display an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claim 1 (from which claim 6 depends), and (ii) "displaying an elasticity value list including the acquired first and second elasticity values in a first region of the display; when the first elasticity value is selected, displaying the first elasticity image and the first region of interest corresponding to the first elasticity value in a second region of the display; and displaying an elasticity image generated based on the elasticity data acquired in real time as a live image in a third region of the display," as recited in independent claim 10 (from which claim 15 depends). 
	Therefore, for at least the above-described reasons, the rejection of claims 6 and 15 under 35 U.S.C. § 103 should be withdrawn and the dependent claims 6 and 15 allowed.

	As stated above, the teachings of Meral have not been applied in the new grounds of rejection, and the teachings of Li in view of Yang address all of the new matter introduced in the amended claims 1, 10 and 19. However, Li and Yang fail to explicitly teach the use of thumbnail lists as recited in claims 6 and 15. Miyachi does teach the use of selectable thumbnail lists to display ultrasound images for comparison (figs. 12-13 and assoc par).
	In light of the applicant’s remarks and the new matter introduced in the amendments to the claims, the examiner has provided new grounds of rejection under 35 U.S.C. 103. In combination, Li in view of Yang teach all of the claim elements recited in claims 1 (and similarly, claims 10 and 19). Additionally, Li and Yang in further view of Miyachi teach the elements of claims 6 and 15. Accordingly, claims 1-19 remain rejected under 35 U.S.C. 103 for the reasons provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793